Opinion,
Mr. Justice Williams :
The defendant in error was arrested on the second day of July, 1887, for a violation of the Sunday laws by the sale of tobacco and cigars at his store in the city of Pittsburgh. On his arrest he went before a magistrate and proposed to pay the fine and costs, saying he might as well pay at one time as another. The magistrate being at the time unable to ascertain the amount of the costs declined the offer. The case was finally heard on the 12th July, and the defendant convicted. Immediately after his conviction, without waiting for the issuing of any writ, and without threat or request from the magistrate or any other person, the defendant voluntarily paid the fine and costs and the proceeding was at an end. Three days afterwards he obtained a writ of certiorari, and brought the record of his conviction into the Common Pleas for examination. That court reversed the proceedings before the magistrate and awarded a writ of restitution for the fine and costs paid by the defendant.
What reasons moved the court to this action we are unable to determine, as no opinion whatever was filed. We have examined the proceedings before the magistrate and the record of conviction, and we are unable to discover any serious error or defect in them. The record of conviction is in substantial conformity to the requirements of the act of 1794, and should have been held to be sufficient in form and substance. The fact that the evidence was sent up by the magistrate did not justify the Common Pleas in an attempt at a re-trial of the case upon the merits, nor make it any part of the record. But if it had been otherwise, the case was at an end before the certiorari issued, by the voluntary ■ payment and satisfaction of the fine and costs; and the Common Pleas had no authority in the premises.
The order made upon the argument of the certiorari, reversing the proceedings before the magistrate and awarding a writ of restitution, is now reversed and set aside, and the proceedings before the magistrate are affirmed.